Cook, J.,
concurring. I concur in the judgment of the majority. I would not
modify State v. Eskridge (1988), 38 Ohio St.3d 56, 526 N.E.2d 304, but would reconcile this case with Eskridge, using the following syllabus language:
Assessment of whether the defendant has compelled the victim to submit by an implicit threat of force under R.C. 2907.02(B) and State v. Eskridge requires a comparison of the age, size, and strength of the parties and their relation to each other. Even where the relationship between the defendant and the child victim is not one of parent and child, in assessing the totality of the circumstances, the factfinder may consider whether the defendant was an important figure of authority to the child victim. (State v. Eskridge [1988], 38 Ohio St.3d 56, 526 N.E.2d 304, construed.)
Douglas, J., concurs in the foregoing concurring opinion.